DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 2 recites, “to allocate the resources from the serving antenna panel to the other antenna panel in response to determining that a link quality measurement table for the other antenna panel has not been updated within a predetermined amount of time”. According to claim 2, resources allocated to the other antenna panel when a link quality measurement table for the other antenna panel is not updated. Claim 1 recites to allocate resources to the other antenna panel when the link quality of the serving antenna panel is below a threshold (“responsive to determining that the link quality of the serving antenna panel is below a quality threshold, allocate resources from the serving antenna panel to another antenna panel in the plurality of antenna panels during a sweeping 
		Claim 3 depends upon claim 2 and thereby, is rejected for the reasons discussed above with respect to claim 2.
		Claim 9 recites limitation similar to claim 2 above and thereby, is rejected for the reasons discussed above with respect to claim 2.
		Claim 10 depends upon claim 9 and thereby, is rejected for the reasons discussed above with respect to claim 9.
		Claim 16 recites limitation similar to claim 2 above and thereby, is rejected for the reasons discussed above with respect to claim 2.
		Claim 17 depends upon claim 16 and thereby, is rejected for the reasons discussed above with respect to claim 16.


Examiner’s comment
		Independent and dependent claims recite “another antenna panel” and “other antenna panel”. To make the claims consistent, examiner recommends to use either “another antenna panel” or “other antenna panel”, not both.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 8, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athley (US 20180212668 A1, hereinafter referred to as Athley).
		Re claim 1, Athley teaches a user equipment (UE) (UE 1, Fig. 1) comprising:
	(i) a transceiver including a plurality of antenna panels (antenna panels 6a, 6b, 6c, 6d, Fig. 1) (Par 0021-0023); and
	(ii) a processor (processor 20, 23, Fig. 4) operably connected to the transceiver (25) (Fig. 1, Fig. 4, Par 0021-0023, Par 0056-0063), the processor configured to:
	(iii) determine a link quality of a serving antenna panel (received power of an active antenna such as antenna 6a) (Fig. 1-3, Fig. 5, Par 0019-0023, Par 0025-0030, Par 0042-0050, Par 0069-0073),
	(iv) responsive to determining that the link quality of the serving antenna panel is below a quality threshold (received power in active antenna is less than a claimed sweeping period is considered as the time takes to switch from the current active antenna to the new active antenna (step 106, Fig. 6)),
	(v) obtain, with the allocated resources (switching digital receiver/baseband chain to the inactive antenna port), measurements for a set of beams of the other antenna panel (new active antenna) during the sweeping period (determining the beam of the new active antenna having the highest received power) (Fig. 1-3, Fig. 5, Par 0019-0023, Par 0025-0031, Par 0037, Par 0042-0050, Par 0052, Par 0064-0066, Par 0069-0073),
	(vi) determine that the other antenna panel is the target antenna panel based on the obtained measurements (received power of the new active antenna is greater than the sum of RSRP of previous active antenna and a threshold) (Fig. 1-3, Fig. 
	(vii) switch from the serving antenna panel to the target antenna panel (continuing the baseband connection with the new active antenna, step 106, Fig. 1) (Fig. 1-3, Fig. 5, Par 0019-0023, Par 0025-0031, Par 0034-0035, Par 0042-0050, Par 0064-0066, Par 0069-0073),
	(viii) select the one or more beams from the set of beams based on the obtained measurements (determining the beam of the new active antenna having the highest received power) (Fig. 1-3, Fig. 5, Par 0019-0023, Par 0025-0031, Par 0037, Par 0042-0050, Par 0052, Par 0064-0066, Par 0069-0073), and
	(ix) resume the communications on the selected one or more beams (the beam of the new active antenna having the highest received power) via the target antenna panel (continuing the baseband connection with the new active antenna, step 106, Fig. 1) (Fig. 1-3, Fig. 5, Par 0019-0023, Par 0025-0031, Par 0037, Par 0042-0050, Par 0052, Par 0064-0066, Par 0069-0073).
		Claim 8 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 15 recites a non-transitory computer readable medium comprising instructions to be executed by a processor to perform the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Athley in view of Nilsson et al (US 20210175953 A1, hereinafter referred to as Nilsson).
		Re claims 6, 13, 20, Athley does not explicitly disclose to identify the best wide beam of the other antenna panel, wherein the one or more beams 1s selected from a set of narrow beams of the best wide beam.
		Nilsson teaches to identify the best wide beam of the other antenna panel (P-1 procedure providing/determining the best wide beam), wherein the one or more beams is selected from a set of narrow beams of the best wide beam (P-2 procedure to select a narrow TX beam and P-3 procedure to select a narrow RX beam from a set of narrow beams) (Fig. 1, Fig. 5-7, Par 0085-0106, Par 0108-0124).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Athley by including the steps to identify the best wide beam of the other antenna panel, wherein the one or more beams 1s selected from a set of narrow beams of the best wide beam, as taught by Nilsson for the purpose of providing an efficient beam management procedure to reduce overhead signaling for beam management, as taught by Nilsson (Par 0025).
s 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Athley in view of Zhang et al (US 20200275523 A1, hereinafter referred to as Zhang).
		Re claims 7, 14, Athley does not explicitly disclose to obtain measurements for any remaining beams in the set of beams of the target antenna panel; and switch to one of the remaining beams based on the one of the remaining beams having a better link quality.
		Zhang teaches to obtain measurements for any remaining beams in the set of beams of the target antenna panel (determining beam quality for each of one or more beams among the plurality of beams that are not within the predefined subset); and switch to one of the remaining beams based on the one of the remaining beams having a better link quality (selecting one or more beam indexes based on the first and third beam quality) (Fig. 4-5, Par 0055-0059, Par 0061-0062, Par 0072-0075).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Athley by including the steps to obtain measurements for any remaining beams in the set of beams of the target antenna panel; and switch to one of the remaining beams based on the one of the remaining beams having a better link quality, as taught by Zhang for the purpose of providing a beam management procedure to find one or more good beam pair links (BPLs) between an access node and a UE, as taught by Zhang (Par 0027).
Allowable Subject Matter
		Claims 4, 5, 11, 12, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		Claims 2-3, 9-10, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Tang et al (US 20190181942 A1) discloses to switch from a first set of active antennas to a second set of antennas based on the signal quality of the first set of active antennas and the second set of antennas (Fig. 5, Fig. 8, Fig. 11). 










Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473